Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of group I (claims 1-11) and election of SEQ ID NO: 11 as species in the reply filed on 08/27/2021 is acknowledged.  The traversal is on the ground(s) that patent office has not established that it would pose an undue burden to examine the full scope of the claimed invention.  This is not found persuasive because as illustrated in the election/restriction mailed on 5/27/2021 groups I-IV lack unity of invention and the special technical feature is not a contribution over prior art. Also as illustrated in the election/restriction, 
in the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Hence the upon allowance of allowable product claims, claims to the process of making and using the invention will be rejoined upon examination (MPEP § 821.04).
 The requirement is still deemed proper and is therefore made FINAL.


Status of pending claims
Applicant’s amendment to claims in the response filed on 07/08/2019 has been acknowledged. 
Claims 1-14 and 17 are pending.
Claims 12-14 and 17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/27/2021.
Claims 2-5 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/27/2021.
	Claims 1 and 8-11 are examined on the merit.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Search of prior art had indicated that SEQ ID NO: 11 is free of prior art and is allowable. The search was extended to the generic formula (Ih) and the prior art found has been applied in the rejections as illustrated below. 
s 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 20130115295).
In the instant application, applicants claim a protein containing any of the sequences according to formula (Ih): 
X1CRX2X3X4X5 (Ih) 
where 
X1 is F, Y, L, P, Q, M, V, W, A, T and 
X2 is A, G, S, T and 
X3 is V, A, I, L, M, D, H, S and 
X4 is K, I, Q, R, H, S, F, M, N, L, V and 
X5 is R, V, I, K, M, Q, E, F, L, N, Y, D, S, H, or a salt, ester or pharmaceutically acceptable prodrug thereof.
ACRGDMFGCA (SEQ ID NO: 7) [0043, Page 10 and elsewhere). The highlighted segment of the peptide read on the structure of the formula (Ih). This reads on instant claim 1. Wang discloses pharmaceutical formulations of the peptide [0043]. This reads on instant claims 8 and 9. Wang discloses: The compositions are delivered to the Subject in pharmaceutically acceptable carriers known to those skilled in the art by techniques known to those skilled in the art. The methods of administration include intravenous injection, intraperitoneal injection, local Subcutaneous injection, intra-cerebral injection, intra-articular injection, and intra muscular injection [0055]. This reads on instant claim 10. Wang discloses a kit [0060]. This reads on instant claim 11. Hence Wang anticipates instant invention.  

2.	Claim(s) 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markland (US 5,994,125).
In the instant application, applicants claim a protein containing any of the sequences according to formula (Ih): 
X1CRX2X3X4X5 (Ih) 
where 
X1 is F, Y, L, P, Q, M, V, W, A, T and 
X2 is A, G, S, T and 
X3 is V, A, I, L, M, D, H, S and 
X4 is K, I, Q, R, H, S, F, M, N, L, V and 
X5 is R, V, I, K, M, Q, E, F, L, N, Y, D, S, H, or a salt, ester or pharmaceutically acceptable prodrug thereof.

    PNG
    media_image1.png
    23
    984
    media_image1.png
    Greyscale
 (SEQ ID NO: 7) [Table and elsewhere). The PCRALLL segment of the peptide read on the structure of the formula (Ih). This reads on instant claim 1. Markland discloses pharmaceutical formulations of the peptide: In addition to a protein here disclosed, a pharmaceutical composition may contain pharmaceutically acceptable carriers, excipients, or auxiliaries (column 12, lines 17-19). This reads on instant claims 8-9. Markland discloses: Proteins of this invention may be administered, by any means, Systemically or topically, to protect a Subject against a disease or adverse condition. For example, administration of Such a composition may be by any parenteral route, by bolus injection or by gradual perfusion (column 11, lines 58-61). This reads on instant claim 10. Hence Markland anticipates instant invention.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYANARAYANA R GUDIBANDE whose telephone number is (571)272-8146.  The examiner can normally be reached on M, Tu & W of first week of the biweek and Th & F of second week of the biweek from 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SATYANARAYANA R GUDIBANDE/            Primary Examiner, Art Unit 1658